IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 45996

STATE OF IDAHO,                                  )
                                                 )   Filed: February 7, 2019
       Plaintiff-Respondent,                     )
                                                 )   Karel A. Lehrman, Clerk
v.                                               )
                                                 )   THIS IS AN UNPUBLISHED
ANTHONY LEWIS RATLIFF,                           )   OPINION AND SHALL NOT
                                                 )   BE CITED AS AUTHORITY
       Defendant-Appellant.                      )
                                                 )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Peter G. Barton, District Judge.

       Order denying I.C.R. 35 motion for reduction of sentence, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Jason C. Pintler, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                      Before GRATTON, Chief Judge; HUSKEY, Judge;
                                and BRAILSFORD, Judge
                   ________________________________________________

PER CURIAM
       Anthony Lewis Ratliff pled guilty to domestic violence in the presence of a child. Idaho
Code §§ 18-918(2), 18-903(a), 18-918(4). The district court sentenced Ratliff to a unified term
of ten years with five years determinate and retained jurisdiction. Subsequently, the district court
relinquished jurisdiction. Ratliff filed an Idaho Criminal Rule 35 motion, which the district court
denied. Ratliff appeals asserting that the district court abused its discretion by failing to reduce
his sentence.
       Although Ratliff received the sentence he asked for, he asserts that the district court erred
in denying his Rule 35 motion. The doctrine of invited error applies to estop a party from
asserting an error when his or her own conduct induces the commission of the error. State v.

                                                 1
Atkinson, 124 Idaho 816, 819, 864 P.2d 654, 657 (Ct. App. 1993). One may not complain of
errors one has consented to or acquiesced in. State v. Caudill, 109 Idaho 222, 226, 706 P.2d 456,
460 (1985); State v. Lee, 131 Idaho 600, 605, 961 P.2d 1203, 1208 (Ct. App. 1998). In short,
invited errors are not reversible. State v. Gittins, 129 Idaho 54, 58, 921 P.2d 754, 758 (Ct. App.
1996). This doctrine applies to sentencing decisions as well as rulings made during trial. State v.
Griffith, 110 Idaho 613, 614, 716 P.2d 1385, 1386 (Ct. App. 1986).
       Therefore, because Ratliff received the sentence he requested, he may not complain that
the district court abused its discretion. Accordingly, the district court’s order denying Ratliff’s
Rule 35 motion is affirmed.




                                                2